Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a polyamide functional sheet.
Group II, claim(s) 5, drawn to a polyamide lens.
Group III, claim(s) 6-7, drawn to a method for manufacturing a polyamide lens.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I – III lack unity of invention because even though the inventions of these groups require the technical feature of a polyamide functional sheet being obtained by disposing a protective layer formed by a transparent plastic sheet or film on at least one 3/m2x24 hrxbar or more, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsukane et al. (US 2008/0094707, English equivalent of WO 2006/040954, cited by applicant) and JP2006-227591 (cited by applicant, English machine translation provided herein.
In Examples 2, 5 and 7 of Tsukane, polarizing sheets (polarizing plates) each prepared by bonding protective films of Grilamid TR55 on both sides of a polyvinyl alcohol-based polarizing film via an adhesive are described. Among these sheets, TR55 of Example 7 has a stretch ratio of 1.2, which is equivalent to the stretch ratio of PA4 of Patent A in the above Table. In such a case, the TR55 in Example 7 has oxygen permeability of 90 cm3/m2·24hr·bar, which is equivalent to the oxygen permeability of PA4 in the instant specification (Examples 1-7 and Tables 1-2), and thus, the polyamide functioning sheets in Examples 1 and 2 of the instant specification (Examples 1-7 and Tables 1-2) are described in Tsukane. 
For the TR55 in Examples 2 and 5, the stretch ratios are 2.0 and 1.5. These values are higher than the stretch ratio of 1.2 of Example 7 but within the range of preferred stretch ratio of not more than 2. 0 in the instant specification (Examples 1-7 and Tables 1-2) (see instant specification, Description paragraph [0035]). The TR55 in Examples 2 and 7 is considered to have also oxygen permeability of not less than 50 cm3 /m2·24hr·bar, similarly to the instant specification (Examples 1-7 and Tables 1-2). The TR55 in Examples 2 and 5 have retardation of 3800 nm and 2350 nm respectively, and thus, the polyamide functional sheet of claim 4 in the instant specification (Examples 1-7 and Tables 1-2) is also described in Tsukane. 

Therefore, Tsukane describes also the polyamide functional lens of claim 5 in the instant specification (Examples 1-7 and Tables 1-2) and the method for preparing the polyamide functional lens of claim 6 and 7 in the instant specification (Examples 1-7 and Tables 1-2).
JP2006-227591 describes in Examples 2, 3, 7 and 9 that a uniaxially stretched protective layer is obtained from alicyclic polyamide resin, i.e., Grilamid TR55 or Grilamid TR90 manufactured by EMS-Chemie Holding AG and that a polyurethane-based adhesive is applied on one side of each protective layer to bond the protective layers on both sides of the polyvinyl alcohol-based polarizing film, thereby shaping a polarizing sheet (polarizing plate), and further the sheet is cut out to have a predetermined shape and the cutout polarizing plate is heated and vacuum-suctioned on a concave mold so as to be processed to have a curved shape. On this concave surface, a thermoplastic resin (Grilamid) is heat-bonded to prepare a polarizing lens (see JP2006-227591: paragraphs [0119], [0120] and [0147]).
The TR55 in Example 7 has a stretch ratio of 1.20, which is equivalent to the stretch ratio of PA4 in the instant specification (Examples 1-7 and Tables 1-2). This implies that the TR55 of Example 7 should have 
In light of this, the polyamide functional sheet in claims 1 and 2 of the instant specification (Examples 1-7 and Tables 1-2) is described in JP2006-227591. 
Further, the retardation of TR55 in Examples 2 and 3 is 3800 nm, and the retardation of TR90 in Example 9 is 3200 nm. Therefore, the polyamide functional sheet of claim 4 in the instant specification (Examples 1-7 and Tables 1-2) is also described in JP2006-227591. 
Moreover, as mentioned above, JP2006-227591 describes in Example 2 that a polyurethane-based adhesive is used as the adhesive, and thus, the polyamide functional sheet in claim 3 of the instant specification (Examples 1-7 and Tables 1-2) is also described in JP2006-227591. 
In addition to that, JP2006-227591 describes in paragraphs [0119] and [0120] a polarizable lens comprising the protective layers of Examples 2, 3, 7 and 9 and a method for manufacturing the polarizable lens, and the method includes all steps described in claims 6 and 7 of the instant specification (Examples 1-7 and Tables 1-2). Therefore, the polyamide functional lens in claim 5 and the method for manufacturing the polyamide functional lens of claims 6 and 7 are also described in JP2006-227591. 
Tsukane describes in paragraph [0059] and JP2006-227591 describes in paragraph [0086] a method for forming a protective layer (protective film for polarizing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 18, 2021